Exhibit 10.24

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This Amendment (this “Amendment”), dated as of July 31, 2006, is entered into by
and between IT&E INTERNATIONAL GROUP, INC., a Delaware corporation (the
“Company”), COMVEST INVESTMENT PARTNERS II LLC, a Delaware limited liability
company (“ComVest”) and the purchasers set forth on the signature pages attached
hereto (collectively with ComVest, the “Purchasers”), for the purpose of
amending the terms of the Registration Rights Agreement, dated as of November 9,
2005 between the Company and the Purchasers (as amended, modified and/or
supplemented from time to time, the “Registration Rights Agreement”). 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Registration Rights Agreement.

WHEREAS, pursuant to that certain Securities Purchase Agreement between the
Company and the Purchasers dated November 9, 2005 (the “Purchase Agreement”),
the Purchaser entered into such Purchase Agreement for the purchase of (i) up to
11,500 shares of the Company’s Series D Preferred Convertible Stock (“Series D
Preferred”), (ii) warrants to purchase up to 81,142,788 shares of the Company’s
common stock, par value $0.001 per share, and (iii) a six month option for
ComVest to invest an additional $5,000,000 on the same terms as set forth in (i)
and (ii) above (the “ComVest Option”), for up to an aggregate purchase price of
$11,500,000;

WHEREAS, the Purchase Agreement was amended on May 8, 2006 to provide that the
ComVest Option shall be extended and that ComVest shall have until November 9,
2006 to invest up to an additional $5,000,000 for the purchase of up to 5,000
shares of Series D Preferred and warrants for the purchase of up to 32,142,829
shares of the Company’s common stock;

WHEREAS, Section 2(a) of the Registration Rights Agreement provides that the
Company shall file a registration statement with the Securities and Exchange
Commission (“SEC”) registering all the shares of common stock underlying the
warrants and the common stock underlying the Series D Preferred that are related
to the Registration Rights Agreement (the “Registerable Securities”) within
fifteen (15) days of the earliest to occur of: (i) ComVest exercising the
ComVest Option in full; or (ii) the expiration of the ComVest Option (the
“Filing Date”);

WHEREAS, on July 31, 2006, ComVest notified the Company of its intent to
immediately exercise the ComVest Option and purchase the 5,000 shares of Series
D Preferred and warrants for the purchase of 32,142,829 shares of the Company’s
common stock for an aggregate purchase price of $5,000,000; and

WHEREAS, the parties desire to amend the Registration Rights Agreement to
provide that the Filing Date shall be extended such that the Company shall be
obligated to file a registration statement with the SEC within sixty (60) days
after ComVest provides written notice to the Company of its desire to have the
Company register the Registerable Securities.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


--------------------------------------------------------------------------------




 

1.             Section 2(a) of the Registration Rights Agreement is hereby
amended and restated in its entirety as follows:

“(2) (a)                    Mandatory Registration.  The Company shall prepare,
and, within sixty (60) calendar days after the date on which ComVest provides
written notice to the Company of its desire to have the Company register the
Registerable Securities (the “Filing Date”), file with the SEC a Registration
Statement on Form S-3 (or, if Form S-3 is not then available, on such form of
Registration Statement as is then available to effect a registration of the
Registerable Securities, subject to the consent of ComVest, which consent will
not be unreasonably withheld) covering the resale of the Registerable
Securities, which Registration Statement, to the extent allowable under the 1933
Act and the rules and regulations promulgated thereunder (including Rule 416),
shall state that such Registration Statement also covers such indeterminate
number of additional shares of Common Stock as may become issuable upon
conversion of or otherwise pursuant to the Preferred Stock and exercise of the
Warrants to prevent dilution resulting from stock splits, stock dividends or
similar transactions.  The number of shares of Common Stock initially included
in such Registration Statement shall be no less than an amount equal to the sum
of the number of shares of Common Stock that are then issuable upon conversion
of the Preferred Stock (based on the Conversion Price), and the number of shares
of Common Stock that are then issuable upon exercise of the Warrants, without
regard to any limitation on ComVest’s ability to convert the Preferred Stock or
exercise the Warrants but in each case that relates to Registerable Securities. 
The Company acknowledges that the number of shares initially included in the
Registration Statement represents a good faith estimate of the maximum number of
shares issuable upon conversion of the Preferred Stock and upon exercise of the
Warrants but in each case that relates to Registerable Securities.  ComVest
acknowledges and agrees that such initial Registration Statement to be filed on
or prior to the Filing Date shall include shares in accordance with the
registration rights set forth in subsection (ii) and (iii) of the definition of
Existing Registration Rights Agreements, subject to the Lock-Up Agreements being
entered into by such parties.”

2.             ComVest understands that the Company has an affirmative
obligation to make prompt public disclosure of material agreements and material
amendments to such agreements.  The Company hereby covenants that it shall file
this Amendment on a Form 8-K within four (4) business days of the date hereof,
in accordance with the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

3.             Except as specifically set forth in this Amendment, there are no
other amendments or modifications to the Registration Rights Agreement, and all
of the other forms, terms and provisions of the Registration Rights Agreement
remain in full force and effect.

4.             From and after the Amendment Effective Date, all references to
the Registration Rights Agreement shall be deemed to be references to the
Registration Rights Agreement, as the case may be, as modified hereby.


--------------------------------------------------------------------------------




 

5.             This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and their respective successors
and permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, each of the Company and the Purchasers has caused this
Amendment to the Registration Rights Agreement to be signed in its name
effective as of the date first above written.

IT&E INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Alastair McEwan

 

 

Name:

Alastair McEwan

 

Title:

Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

 

 

COMVEST INVESTMENT PARTNERS II

 

LLC

 

 

 

 

 

By:

/s/ Cecilio Rodriguez

 

 

 

Name: Cecilio Rodriguez

 

 

Title: Chief Financial Officer

 

 

 

 

/s/ Charles McCall

 

 

 

Charles McCall

 

 

 

 

/s/ Matthew Dontzin

 

 

 

Matthew Dontzin

 


--------------------------------------------------------------------------------